EXHIBIT 10.2



Director* Compensation Summary



Meeting Fees



            The directors of First Pulaski National Corporation, a Tennessee
corporation (the "Corporation"), and of First National Bank of Pulaski (the
"Bank") are compensated under a deferred compensation plan at the rate of $800
for each monthly board meeting of the Corporation and the Bank attended for each
director participating in the deferred compensation plan. The directors
participating in the deferred compensation plan also are compensated at the rate
of $200 cash for each monthly board meeting of the Corporation and the Bank
attended. Interest is credited by the Corporation and the Bank on amounts
deferred at rates between 5.25% and 11.40%. In June 2010, the director deferred
compensation plan was amended for most directors so that for any new deferrals
under the plan interest would be credited at an annual rate equal to the daily
average of the 10-year treasury note for the previous year plus three percent.
After a participant's separation from the board, the remaining unpaid balance in
a participant's deferral account for post June 1, 2010 deferrals will continue
to bear interest at an annual rate equal to the daily average of the 10-Year
Treasury Note for the previous year plus two percent (2%) until paid in full.
Those directors not participating in the deferred compensation plan are
compensated at the rate of $1,000 cash for each monthly board meeting of the
Corporation and Bank attended.



            Directors are reimbursed for their expenses incurred in connection
with their activities as the Corporation's directors.



Committee Meeting Fees



            Those directors of the Bank who serve on the Executive and Loan
Committee of the Bank are compensated at the rate of $350 per committee meeting.
If meetings of the Executive and Loan Committee extend considerably beyond the
usual length, the pay is at the rate of $450 per meeting, for those in
attendance. The membership of the Executive and Loan Committee consists of all
but one of the members of the Bank's Board of Directors. Additionally, directors
who serve on the Audit Committee of the Bank receive $500 per regular meeting
and $200 per meeting held to review the Corporation's quarterly reports on Form
10-Q and annual report on Form 10-K. The Chairman of the Audit Committee
receives $575 per regular meeting and $250 per meeting held to review the
Corporation's quarterly reports on Form 10-Q and annual report on Form 10-K.
Directors who serve on other committees of the Board of Directors of the
Corporation and the Bank receive $100-$150 per meeting while the chairman of the
Nominations and Compensation Committee receives an additional $75 per meeting.
Mark A. Hayes, William Lyman Cox and Donald A. Haney, the only directors who are
also employees of the Bank, receive director fees for meetings of the Board of
Directors and Executive and Loan Committee meetings

.





            The foregoing information is summary in nature. Additional
information regarding director compensation will be provided in the
Corporation's proxy statement to be filed in connection with the 2011 Annual
Meeting of the Corporation's Shareholders.

 

 

___________________________________
*Includes directors that are also employees of the Corporation.

 

--------------------------------------------------------------------------------

Named Executive Officer Compensation Summary



            The following table sets forth the current base salaries paid to the
Corporation's President and Chief Executive Officer and its other named
executive officers. The Corporation did not pay a cash bonus to these persons
for 2010 performance.



Executive Officer

Current Salary

 

James T. Cox, Senior Executive Officer


   $189,332

 

Mark A. Hayes, Chairman of the Board and CEO of the
        Corporation and the Bank


224,531

 

William Lyman Cox, Executive Vice-President and Senior Loan
        Officer of the Bank


136,117

 

Donald A. Haney, President of the Corporation and the Bank
        and the Chief Operating Officer of the Bank



174,267



 

Tracy L. Porterfield, Chief Financial Officer and
        Secretary/Treasurer of the Corporation and Chief
        Financial Officer and Cashier of the Bank



121,346



       

            In addition to their base salaries, these executive officers are
also eligible to:



 * Participate in the Corporation's Bonus Program;



 * Participate in the Corporation's equity incentive programs pursuant to the
   Corporation's 2007 Equity Incentive Plan; and



 * Participate in the Corporation's broad-based benefit programs generally
   available to its employees, including health, disability and life insurance
   programs and the Corporation's Profit Sharing Plan.

            The foregoing information is summary in nature. Additional
information regarding the named executive officer compensation will be provided
in the Corporation's proxy statement to be filed in connection with the 2011
Annual Meeting of the Corporation's Shareholders.



 

 

 

 

 

 